DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser et al (DE 102012100119 B3).
Regarding claim 1, Kayser discloses a dental mirror suction device for suctioning liquids and particles from an oral cavity of a patient (see par 1 of translation), the dental mirror suction device (mirror suction cup 10) comprising: 
a tubular hollow base body (12) having an inner surface (14), an outer surface (16), a longitudinal axis (X-X), a connection opening (18) for a hose (see par 53 of translation), and a suction opening (20), wherein the inner surface has a mirror (22), which is viewable at least in some portions through the suction opening (par 54 of translation), with a mirror surface (24/54) and a mirror back (a back side of the mirror 22, which can be seen in figure 6),
wherein the base body has in the inner surface (14), in the region of the suction opening (20), a mirror-accommodating portion, which is configured as a depression (mirror holding groove 50) and in which the mirror is positively retained (par 66 of translation), 
wherein the mirror accommodating portion (50) has an undercut formed by a upper retaining shoulder (see figure 6, where an undercut is formed by the holding retaining wall 52), and the mirror-accommodating portion or the upper retaining shoulder (50/52) is configured to be elastic (par 66 of translation discloses the holding wall 52 being  prestressed such that the wall can be minimally compressed or elastically deformed) to move back when the mirror is pressed in, and the mirror is configured to snap into the mirror accommodating portion (where the limitations “to move back when the mirror is pressed in, and the mirror is configured to snap into the mirror accommodating portion” are considered intended us of the claimed invention which is anticipated by the disclosure of par 66 that states the mirror 22 is pressed against the holding wall and the holding wall being compressed and then figure 6 which discloses the retaining wall being above the mirror which would result in a snapped in configuration). 
Kayser further discloses a final product configuration of the main body 12, as seen in figures 1-2, where the halves of the main body part 32 and 34 are put together to create the main body 12, but fails to specifically disclose the base body being formed as a solitary piece. 
However, the use of a one-piece construction instead of the structure disclosed in Kaiser has been held as merely a matter of obvious engineering choice, which would not change the operation of the claimed invention. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claim 2, Kayser discloses the mirror accommodating portion (50), starting from an underside of the base body (51), narrows in the direction towards the suction opening (along the wall 52 as seen in figure 6) an inner wall of the mirror accommodating portion forms a retaining shoulder (holding or retaining wall 52) contacting an upper face of the mirror (see figure 6, where the wall 52 contacts a portion of the upper face of the mirror via outer side 54) and retaining the mirror in the mirror accommodating portion (par 66 of translation). 
Regarding claim 3, Kayser discloses wherein the retaining shoulder (52) contacts the upper face of the mirror over the entire circumference (see par 65 and 66 of translation and see figure 6). 
Regarding claim 4, Kayser discloses wherein the mirror (22) is formed in a circular manner (see par 65 of translation and figure 7). 
Regarding claim 5, Kayser discloses wherein the mirror (22) is retained without adhesive (par 29 of translation). 
Regarding claim 6, Kayser discloses wherein the base body is made from plastic (par 63 of translation).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser et al in view of Erdmann et al (US 2012/0034573) and Emmons (US 8,133,052).
Regarding claim 7, Kayser discloses a method for producing a dental mirror suction device for suctioning liquids and particles from an oral cavity of a patient (par 1 of translation), with a hollow base body (12) having an outer surface (16), an inner surface (14), a longitudinal axis (X-X) and a suction port (suction opening 20), wherein the inner surface (14) has a mirror (22) viewable in at least some portions through the suction port (see figure 2), the method including the following steps: 
-manufacturing a base body (par 63 discloses manufacturing the mirror suction cup main body) with a mirror-accommodating portion, which is configured as a depression (mirror holding groove 50) and has a substantially peripherally extending, elastic upper retaining shoulder, for the mirror, (holding or retaining wall 52, which holds the mirror 22 see figure 6, where par 66 discloses the holding wall 52 being compressible or elastically deformed) and 
-inserting the mirror (22) in such a way that the upper retaining shoulder, due to elasticity is first outwards by the mirror to contact an upper face of the mirror (24/54, see figure 6 and par 66)) and retains the mirror in the mirror-accommodating portion (see figure 6 and par 66, which discloses retaining shoulder being pressed down on the mirror and is compressed or elastically deformed by pre-stressing the retaining wall). 
Kayser fails to disclose manufacturing the base body with a solitary construction and inserting the mirror from above by pressing it into the mirror accommodating portion.
However, Erdman teaches manufacturing a base body (support element 11) with a solitary construction (par 30 discloses the use of a single component plastic injection molding part as an alternative to a two-part injection molded part). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the manufacturing method to create the base body of Kayser with a manufacturing method of the base body with a solitary construction as taught by Erdman to achieve the predictable results of a one material solid component. 
Additionally, Emmons teaches inserting a mirror (mirror reflective surface 14) from above by pressing it into a mirror accommodating portion (cavity 29, see figures 7-8) for the purpose of effective seal to the outer seal of the cavity walls (col 4, lines 14-15).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kayser to have inserting the mirror from above by pressing it into the mirror accommodating portion as disclosed by Emmons for the purpose of providing an effective seal within the mirror accommodating portion. 
Regarding claim 8, Kayser discloses the mirror (22) is configured in a manner tapering conically in cross section wherein the cross section decreases from the mirror surface (24/54) in the direction towards the back of the mirror (see figure 6, col 3, lines 64-col 4, lines 21). 
Response to Arguments
The following is in response to applicants’ arguments regarding claim 1 filed 4/8/2022:
Page 4 of remarks argues that the base body of the dental suction mirror being formed of a solitary piece is not anticipated by Kayser. Although Kayser does disclose a final configuration of the base body which is a single piece, the examiner agrees that there is no anticipation for a solitary piece in view of Kayser. However, as set forth above the modification to a single or one-piece construction is considered an obvious design choice in view of In re Larson as set forth above. 
In response to applicant's arguments on pages 5-6 of remarks, that Kayser fails to disclose the mirror being snapped into the mirror accommodating portion from above with regards to claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., so that it is able to the mirror being inserted into the mirror accommodating portion from above through the suction opening 20 in the direction towards an underside of the base body, in regard to claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772